Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DOUBLE PATENTING

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent 11,138,745. 
As to claims 21, 31 & 38, instant application discloses a computer-implemented method of object association, the computer- implemented method comprising: obtaining sensor data comprising a plurality of representations of one or more objects in an environment over a plurality of time intervals by one or more sensors of a vehicle, the plurality of representations comprising an object detection of the one or more objects at a most recent time interval of the plurality of time intervals and an object track of the one or more objects at a plurality of time intervals preceding the most recent time interval (See ‘745 Claim 1 discloses generating, by the computing system, based at least in part on the sensor data, an association dataset comprising information associated with a plurality of object detections of the one or more objects at a most recent time interval of the plurality of time intervals and a plurality of object tracks of the one or more objects at a plurality of time intervals preceding the most recent time interval;); providing input data indicative of the plurality of representations of the one or more objects as an input to a machine-learned model; receiving an output of the machine-learned model in response to receipt of the input data, wherein the output is indicative of a relationship between a respective object detection in the most recent time interval and a respective object track in the plurality of time intervals preceding the most recent time interval (See ‘745 Claim 1 discloses determining, by the computing system, based at least in part on the association dataset and a machine-learned model, a subset of the association dataset that comprises the plurality of object detections that satisfy one or more association subset criteria associated with an association relationship between the plurality of object detections and the plurality of object tracks); and associating the respective object detection with the respective object track in computer memory. (See ‘745 Claim 1 discloses determining, by the computing system, based at least in part on the association dataset and the machine-learned model, an association score for each of the plurality of object detections in the subset of the association dataset; and associating, by the computing system, based at least in part on the machine-learned model and the association score for each of the plurality of object detections in the subset of the association dataset that satisfy one or more association criteria, the plurality of object detections of the one or more objects with the plurality of object tracks.)
As to claims 22-30, 32-37 & 39-40, these claims are rejected due to their dependence on claims 21, 31 & 38 and are rejected for the same reasons.
CONCLUSION

No prior art has been found for claims 21-40 in their current form. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Stephen P Coleman whose telephone number is (571)270-5931. The examiner can normally be reached Monday-Thursday 5:30am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/STEPHEN P COLEMAN/Primary Examiner, Art Unit 2661